DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2-5, 7, 12, 14, 15, and 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ball et al. (US 2005/0074003 A1).
 	Regarding claims 1, 14, 19, Ball et al. discloses a non-transitory computer readable medium comprising instructions that, when executed, cause a network element to perform the steps of: maintaining and tracking states of multiple Border Gateway Protocol (BGP) peers and routes while operating BGP within one or more Autonomous Systems (Para 42 teaches of tracking the state of each peer ); detecting one or more anomalies, based on the maintaining and tracking, as a number of any of 
	Regarding claims 4, 18, 20, Ball et al. discloses a non-transitory computer readable medium, wherein the one or more remedial actions include one or more of clustering a number of peers that can be represented by a dominant peer, de-bouncing, discarding, backpressure, and dampening a subset of network elements within the one or more Autonomous Systems. (Para 12-15, Para 46-48 teaches of implementing a BGP speaker which is responsible for managing a set of routing peers and routing information base. The BGP speaker is like the dominant peer that represents a number of peers.)

	Regarding claim 7, Ball et al. discloses a non-transitory computer readable medium, wherein the instructions, when executed, further cause the network element to wherein the detected anomalies include at least one of prolonged route update processing, repeated neighbor route update processing, re-announcement of BGP neighbor processing, and BGP neighbor session flap processing.( Para 7-9 teaches of convergence issue caused by the route updating and maintaining the BGP routing tables due scaling in BGP implementation.) 	Regarding claim 12, Ball et al. discloses a non-transitory computer readable medium, wherein the instructions, wherein the states are maintained by a Finite State Machine (FSM) that includes a plurality of states (Para 32 teaches of finite state machines.)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 8-10 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ball et al. (US 2005/0074003 A1) in view of Cote et al. (US 2018/0248905 A1).  	Regarding claim 6, Ball et al. discloses the claimed invention as set forth in claim 1 above. Ball et al. does not disclose a non-transitory computer readable medium, wherein the instructions, when executed, further cause the network element to perform the step of data labelling and parameterization to identify the one or more anomalies based on a scale of the one or more Autonomous Systems. However Cote et al. discloses a non-transitory computer readable medium, wherein the instructions, when executed, further cause the network element to perform the step of data labelling and parameterization to identify the one or more anomalies based on a scale of the one or more Autonomous Systems (Para 46, 58 and Claims 5-8 teaches of labeling and parameterizing anomalies and classifying using multiple classifiers.). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the method of labeling and classifying anomalies of Cote et al. with the method of Ball et al. in order to provide a system to detect abnormal behavior in networks using supervised machine learning and using probability distributions derived from unlabeled multivariate data.	
 Regarding claim 8, Ball et al. discloses the claimed invention as set forth in claim 1 above. Ball et al. does not disclose a non-transitory computer readable medium, wherein the instructions, wherein the instructions, when executed, further cause the network element to perform the step of filtering or tracing the network element to detect information characterized by the data labelling and parameterization. However Cote et al. discloses a non-transitory computer readable medium, wherein the 
Regarding claim 9, Ball et al. discloses a non-transitory computer readable medium, wherein the instructions, when executed, further cause the network element to wherein the detected information includes at least one of event queue statistics, BGP neighbor FSM transitions, and Keep-Alive statistics (Para 7-9 teaches of convergence issue caused by the route updating and keep live message and maintaining the BGP routing tables due scaling in BGP implementation.).
Regarding claim 10, Ball et al. discloses the claimed invention as set forth in claim 1 above. Ball et al. does not disclose a non-transitory computer readable medium, wherein the instructions, when executed, further cause the network element to perform the steps of receiving feedback from a Software Defined Networking (SDN) device or Networking Monitoring System (NMS) that monitor parameters to enable the network element to self-adapt based on the scale of the one or more Autonomous Systems and the multiple BGP peers. However Cote et al. discloses a non-transitory computer readable medium, wherein the instructions, wherein the instructions, wherein 
Regarding claim 16, Ball et al. discloses the claimed invention as set forth in claim 14 above. Ball et al. does not disclose a network element wherein the network element provides optical to layer 3 functions including router functions. However Cote et al. discloses network element, wherein the network element provides optical to layer 3 functions including router functions (Para28-31 teaches of optical network.). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the method of labeling and classifying anomalies in optical network of Cote et al. with the method of Ball et al. in order to provide a system to detect abnormal behavior in networks using supervised machine learning and using probability distributions derived from unlabeled multivariate data.


Claim 11,12 and 17is/are rejected under 35 U.S.C. 103 as being unpatentable over Ball et al. (US 2005/0074003 A1) in view of  Teng et al. (US 2016/0308762 A1).  	Regarding claim 11, 17, Ball et al. discloses the claimed invention as set forth in claim 1 above. Ball et al. does not disclose a non-transitory computer readable medium, wherein the number of the multiple BGP peers is greater than about 500 for a large scale and the number of the multiple BGP peers is less than about 100 for a small scale. However Teng et al. discloses a non-transitory computer readable medium, wherein the number of the multiple BGP peers is greater than about 500 for a large scale and the number of the multiple BGP peers is less than about 100 for a small scale (See Fig 9 and Para 95-109  teaches of a system where the each VRF 810 A-D and 830 A-C is configured to support 100 BGP peers with a maximum prefix of 500, which for the system with have a minimum of 100 and maximum of 700 peers). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the method of having large scale peers with a minimum of 100 and maximum greater than 500 peers of Teng et al. with the method of Ball et al. in order to provide a system of cloud-based services exchange for interconnecting cloud service customers and cloud service providers. 
	Regarding claim 12, Ball et al. discloses the claimed invention as set forth in claim 1 above. Ball et al. does not disclose a non-transitory computer readable medium, wherein the number of routes is greater than about 500k for a large scale and the number of routes is less than about 16k for a small scale. However Teng et al. discloses a non-transitory computer readable medium, wherein the number of routes is greater than about 500k for a large scale and the number of routes is less than about 16k for a 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY P CATTUNGAL whose telephone number is (571)270-7525. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 5712723940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/AJAY CATTUNGAL/Primary Examiner, Art Unit 2467